Citation Nr: 1412548	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's application to reopen his previously denied and final claim of entitlement to service connection for bilateral hearing loss.  Thereafter, the Board determined in a February 2013 appellate decision that new and material evidence pertinent to the hearing loss claim was submitted and reopened the claim for a de novo review.  The matter was then remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Afterwards, the reopened hearing loss claim was denied on the merits in an April 2013 supplemental statement of the case.  The case was returned to the Board in April 2013, and the Veteran now continues his appeal. 

FINDINGS OF FACT

1.  Although pure tone hearing thresholds at 6000 Hertz of 55 decibels in the right ear and 65 decibels in the left ear were recorded on audiogram performed in service enlistment examination in May 1972, no diagnosis or notation of hearing loss in either ear was noted at the time of the Veteran's service enlistment.

2.  There is clear and unmistakable evidence that the Veteran's bilateral hearing loss at 6000 Hertz pre-existed his active service.

3.  There is clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss at 6000 Hertz was not aggravated by his active service beyond its natural progression.

4.  The Veteran's current hearing loss disability at 3000 Hertz did not have its onset during active military service.
CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss at 6000 Hertz pre-existed his entry into active duty and was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

2.  The Veteran's bilateral hearing loss at 3000 Hertz was not incurred, nor is it presumed to have been incurred in active duty.   38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  A March 2013 letter informed the Veteran of the criteria required to satisfy his de novo service connection claim.  The timing defect of this correspondence was cured by the AOJ's subsequent readjudication of the service connection claim remaining on appeal and issuance of a supplemental statement of the case in April 2013.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The claimant's service treatment records, post-service private and VA clinical records pertaining to his treatment for hearing loss, and his written statements in support of his claim have been obtained and associated with the evidence.  The claimant has also been provided with VA audiological examinations in March 2010 and March 2013, in which nexus opinions addressing the hearing loss claim were obtained.  The Board has also reviewed the claimant's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  

The VA audiological examinations of March 2010 and March 2013 were provided by audiologists who each reviewed the claimant's claims file and assessed him in the context of his reported history.  The audiologists who provided the opinions have definitively stated that the Veteran had a bilateral hearing defect at 6000 Hertz prior to entering service and specifically addressed whether or not it was aggravated by service, based on their review of the clinical record in their capacity as professional audiologists.  When considered jointly and with the other evidence of record contained in his claims file, the aforementioned examination reports are deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).       

Thusly, in view of the foregoing discussion, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his now reopened claim for service connection for bilateral hearing loss.  No additional assistance or notification is required with respect to this issue.  Furthermore, the actions of the RO/AMC are in substantial compliance with the evidentiary and procedural development ordered by the Board in its remand of February 2013; therefore, no additional remand for corrective action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that the current state of the record is sufficient to adjudicate this appeal.  The appellant has suffered no prejudice in this regard that would warrant a remand and his procedural rights have not been abridged as they pertain to the matter on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding entitlement to VA compensation for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss.

The Veteran's claim for service connection for bilateral hearing loss must first meet the eligibility threshold prescribed by the applicable laws and regulations to be a qualifying disability for VA compensation purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or  4000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Current clinical assessment of the Veteran's hearing acuity demonstrates that he has met the prescribed threshold for a qualifying bilateral hearing loss disability as defined by VA, with pure tone thresholds, in decibels, of 50 decibels at 3000 Hertz and 65 decibels at 4000 Hertz in the right ear, and 45 decibels at 3000 Hertz and 65 decibels at 4000 Hertz in the left ear on audiological testing in March 2013.      

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Sensorineural hearing loss may be presumed to have been incurred in service as an organic disease of the nervous system if manifest to a compensable degree within one year following the date of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit has overruled Savage v. Gober, 10 Vet. App. 488 (1997) with respect to claims for service connection for chronic hearing loss other than sensorineural hearing loss (i.e., not specifically listed in 38 C.F.R. § 3.309(a), such as, for example, conductive hearing loss or presbycusis [age-related hearing loss]).  Any other form of hearing loss other than sensorineural hearing loss is NOT subject to service connection based on continuity of symptomatology.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In this regard, the Board notes that the Veteran receives VA compensation for tinnitus (rated 10 percent disabling), which is his only service-connected disability at the present time.  The Board has reviewed the claims file and finds no assertion on part of the Veteran that his claimed hearing loss is somehow etiologically related to his tinnitus.  His basic contention is that tinnitus often accompanies hearing loss, and therefore as he is service-connected for tinnitus he should also be granted VA compensation for hearing loss.  This assertion is without merit as it is seeking to draw a link between the two conditions merely by their proximity to each other.  The clinical records, however, are devoid of any objective medical opinion causally linking the bilateral hearing loss with tinnitus, or otherwise associating the two syndromes.  As such, the Board finds no basis to allow service connection for bilateral hearing loss as being secondary to a service connected disability. 

To establish direct service connection for a claimed disorder, there must be (1) evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Veteran's service medical records show that on enlistment examination in May 1972, he denied having any history of hearing loss on his medical history questionnaire.  On the authorized audiological evaluation in May 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
15
15
10
5
20

The examination also noted a pure tone threshold at 6000 Hertz of 55 decibels in the right ear and 65 decibels in the left ear.  Notwithstanding the clinical evidence of these findings, which represents the presence of hearing loss at 6000 Hertz, bilaterally, albeit not for VA purposes under 38 C.F.R. § 3.385 (which only considers pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz), no clinical notation of any defect relating to the state of the Veteran's hearing was presented in the May 1972 service examination report.  An examiner's note states that he was deemed to be medically qualified for enlistment into active duty with not disqualifying defects.  There was simply no indication/notation of a bilateral hearing loss diagnosis or defect.  The presumption of soundness thusly applies to the Veteran.  See 38 U.S.C.A. § 1111 (West 2002).

The Veteran's service records show that he served in the United States Air Force as a jet aircraft mechanic.  According to the Veteran's statements, he wore hearing protection over his ears when working on aircraft.     

The Veteran's service treatment records show no notation of treatment for complaints of actual hearing loss throughout his period of active duty until separation examination in February 1976, when audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
15
10
15
LEFT
25
20
10
15
30

The examination also noted a pure tone threshold at 6000 Hertz of 75 decibels in the right ear and 80 decibels in the left ear.  The February 1976 separation examination report presented the following note:  Hearing loss, left ear, high frequency, noted upon entrance examination, non-incapacitating; no complications, no sequalae.  At that time, the Veteran reported hearing loss.

Approximately six days after the above-described separation examination, the Veteran was referred for a consultation with the military ear, nose and throat clinic, during which a service physician re-examined the Veteran and conducted another audiometric assessment, which definitively shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
5
10
5
5
25

The examination also noted a pure tone threshold at 6000 Hertz of 40 decibels in the right ear and 40 decibels in the left ear and noted that the above findings represented bilateral high frequency sensorineural hearing loss that was characterized as being very mild.  

Post-service audiological examinations show that the Veteran has been employed for several decades in the mining industry and was exposed to the noise of heavy industrial machinery and equipment associated with this occupation, albeit with hearing protection.  The clinical records associated with the claims file are dated as early as October 1991, and these reflect audiological diagnoses of bilateral hearing loss that meet the criteria for hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.  Although some reports note the Veteran's reported history of exposure to jet engine noise in service as well his post-service exposure to mining equipment noise, none of these reports expressly links the Veteran's bilateral hearing loss to his military service.  The Board notes that one private audiological report dated in November 2009 presented the opinion that the Veteran's exposure to jet engine noise in service "may account for his hearing loss," but this opinion is coached in equivocal, speculative language, which limits its probative value.  The United States Court of Appeals for Veterans Claims has held, for example, that an examiner's opinion that a current disorder "may be" related to service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Furthermore, the Board finds that the aforementioned November 2009 audiology opinion did not consider the Veteran's post-service industrial noise exposure and was not based on an actual review of the Veteran's pertinent clinical history.  As such, its probative value in support of the present claim is limited and, as will be further discussed below, outweighed by the more detailed opinions presented below, which express their stances in unequivocal language, using definitive statements, and are predicated on a detailed review of the Veteran's entire service and post-service clinical history.   

As relevant, the Veteran  states that his bilateral hearing loss had its onset during active duty as a result of his exposure to jet engine noise and that he continued to experience symptoms of reduced or impaired hearing acuity ever since.  His lay witnesses, including his spouse who married him while he was in service, indicate that they could observe the Veteran display outward symptoms of being hard of hearing during active duty and that these continued post-service to the present time.

The report of a March 2010 VA-authorized audiological examination shows that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
50
65
LEFT
15
10
20
45
65

Speech audiometry revealed normal speech recognition ability of 92 percent in the right ear and 86 percent in the left ear.  The Veteran reported to the examining audiologist that he was exposed to acoustic trauma in service from jet aircraft engine noise for four years; thereafter, he had an approximately 34-year post-service occupational noise exposure as a heavy equipment mechanic.  The VA clinician who examined the Veteran in March 2010 reviewed the pertinent medical history contained in the claims file and presented the following nexus opinion:

The . . hearing loss was not caused or is the result of military service.

The [Veteran's claims] file was reviewed carefully and at length.  The [Veteran] had a bilateral high frequency hearing loss prior to military service as shown on his [May 1972] enlistment audio [examination].  [The February 1976] complete audiological evaluation at separation showed no worsening of the vet's pre-existing hearing loss.  

In March 2013, VA requested another audiologist to review the Veteran's claims file to address whether the pertinent evidence clearly and unmistakably demonstrated that the claimant's bilateral hearing loss pre-existed his entry into active duty and, if so, whether it clearly and unmistakably demonstrated that the bilateral hearing loss was not aggravated by active duty.  On examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
50
65
LEFT
20
15
15
45
65

Speech audiometry revealed normal speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.

The clinician noted the Veteran's history of in-service exposure to jet engine noise and post-service exposure to industrial machinery noise.  Basing her opinion on her clinical expertise and licensure as a certified audiologist, the March 2013 clinician presented the following opinion:

The Veteran's pre-existing hearing loss at 6000 [Hertz] in both ears was not aggravated by his military service[.]

Rationale: An enlistment hearing screening completed in May 1972 revealed pre-existing hearing loss in both ears at 6000 [Hertz].

Separation [examination in February] 1976 continued to reveal high frequency hearing loss in both ears as well as mild loss at 500 [Hertz] at the right ear only.  The hearing loss at 500 Hertz at the right ear was not permanent as since that time on every hearing test the Veteran has taken, including today's testing, [his] hearing at 500 Hertz at the right ear has been completely normal.

[The February 1976 service separation examination and ear, nose, and throat (ENT) consultation shows] a bilateral high frequency sensorineural hearing loss. . . at 6000 Hertz only.  Based upon the result of the full evaluation and ENT consultation [on separation], the Veteran's hearing loss [of 40 decibels] at 6000 Hertz in both ears was not worse when compared to the [audiometric findings of 55 decibels in the right ear and 65 decibels in the left ear at 6000 Hertz obtained on enlistment examination in May 1972;] therefore, the pre-existing hearing loss was not aggravated [i.e., permanently worsened beyond its normal progression by] his military service.  It should be noted that the [February 1976 service separation examination] was a hearing screening and the [subsequent ENT clinic assessment six days afterwards in February 1976] was a full audiological evaluation.  A full evaluation is a more thorough exam [and therefore its findings should be given more authoritative weight than the preceding hearing screening.] 

[Notwithstanding post-service audiometric examinations showing pure tone thresholds at 3000 Hertz, bilaterally, consistent with sensorineural hearing loss, these] frequencies [were] completely normal at separation [from service.  The post-service audiograms] now show hearing loss [at 3000 Hertz in 1998], thus indicating that hearing loss had occurred over the time frame from separation up until 1998.  Noise damage to hearing occurs at the time of exposure and does not deteriorate later unless for other reasons or additional noise exposure.  

In regards to the opinion given [in the prior VA audiological examination of March 2010, to the effect that the February 1976] audiological evaluation at separation showed no worsening of the veteran's pre-existing hearing loss[,] today's examiner concurs with this opinion. 
  
The Board has considered the evidence discussed above.  Although the Veteran was presumed to have been sound on entry into active service as no defect in hearing was expressly noted during his induction examination in May 1972, both prongs of the presumption of soundness have been rebutted.  There is clear and unmistakable clinical evidence presented in the March 2010 and March 2013 opinions of the VA audiologists, who each examined the Veteran and reviewed his claims file, demonstrating that his bilateral hearing loss pre-existed his entry into service and was not aggravated by service.  Specifically, the VA audiologists' opinions of March 2010 and March 2013 individually and collectively determined that the Veteran's bilateral hearing loss at 6000 Hertz was present during his May 1972 induction examination and therefore it clearly and unmistakably pre-existed his entry into military service.  These opinions also collectively demonstrate that his pre-existing bilateral hearing loss did not undergo any worsening during active duty, given the evidence of improvement in the audiological test scores obtained on induction and on separation from service.  (In this regard, the Board will defer to the March 2013 VA clinician's opinion, who found the February 1976 ENT physician's assessment of the Veteran's hearing acuity to be the more thorough examination, and thus has more probative value in showing his actual levels of audiometric impairment than the February 1976 hearing screening that preceded the ENT examination by six days.)  Therefore, the evidence also clearly and unmistakably demonstrates that there was no aggravation of the Veteran's pre-existing bilateral hearing loss during active duty.  There is no basis to allow the Veteran's claim for service connection for his pre-existing bilateral hearing loss.

The March 2013 VA clinician also determined that the Veteran's post-service bilateral hearing loss at 3000 Hertz was not related to his noise exposure in service, as the audiometric records in service do not reflect hearing impairment at these frequencies despite his conceded exposure to jet engine noise.  In his professional capacity as an audiologist, the March 2103 clinician stated that noise damage to hearing occurs at the time of exposure and does not deteriorate later unless for other reasons or additional noise exposure.  In the present case, there is ample clinical and testimonial evidence of the Veteran's post-service exposure to supervening acoustic trauma from heavy machinery while employed for over three decades in the mining industry.  Furthermore, there is no objective clinical evidence that there was sensorineural hearing loss manifest to a compensable degree in either ear within one year following the date of the Veteran's separation from service in May 1976.  Therefore, there is no basis to award service connection for bilateral hearing loss at 3000 Hertz on either a theory of direct or presumptive onset of this disability during active duty.    

Opposing the clinical evidence discussed above is the Veteran's implicit assertion  that he perceived a permanent worsening of his hearing acuity, bilaterally, during active duty.  The appellant is competent to report his subjectively perceived symptoms.  His witnesses are also competent to report those visible and outward signs presented by the Veteran indicating that his hearing acuity was diminished (i.e., frequently asking the witnesses to repeat what they said).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is also competent to state that he did not discern the presence of a hearing loss disability prior to service and that he appreciated a change in hearing acuity during the course of his military service.  However, that opinion is overwhelmingly outweighed by the two VA clinical opinions of record.  The specific questions presented here (i.e., whether or not bilateral hearing loss pre-existed the Veteran's entry into service and was aggravated by service) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to present a medical opinion as to whether an internal disease process had its onset in, or was otherwise aggravated (i.e., permanently worsened beyond its natural progression) by military service).

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to present a competent opinion as to the medical causation of his bilateral hearing loss, or whether it was incurred or aggravated in active service.  Nothing in the record demonstrates that he received any special training or acquired any clinical expertise in diagnosing and evaluating audiological disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

By contrast, the VA-authorized clinicians who presented the March 2010 and March 2013 nexus opinions each possess professional training and education in hearing disabilities.  Both agreed that there was evidence that the Veteran had a pre-existing bilateral hearing loss disability that was not aggravated by service beyond its natural progression.  Rationales were provided to support these opinions.  The Board accords greater probative weight to the opinions presented by the audiological specialists involved in this claim that address this matter.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); & Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In other words, despite the Veteran's lay opinion and the statements of his lay witnesses, there remains clear and unmistakable evidence against his claim.  

In view of the foregoing discussion, the Board must deny the claimant's appeal for service connection for bilateral hearing loss, as the preponderance of the evidence is against allowing the claim.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


